Citation Nr: 1732982	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition of the appellant as a surviving spouse and substituting party of the Veteran for purpose of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2017 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

Prior to his death, in July 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference; a transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

Other issues in this case are being deferred pending the outcome of the issue regarding recognition of the surviving spouse and substitution.


REMAND

The question for the Board is whether the appellant is entitled to recognition as a surviving spouse of the Veteran, for the purpose of substitution as a party to a claim for VA benefits.

The VA Regional Office (RO) in Montgomery, Alabama issued a Statement of the Case (SOC) in August 2017, but there is no evidence of record that the appellant was notified of the denial of entitlement to substitution, or of appellant's rights following such denial. Furthermore, the SOC was issued without a Notice of Disagreement (NOD) as to the substitution issue; the July 2016 NOD referenced in the SOC addressed the underlying claims, but not the entitlement to substitution and was received prior to the July 2017 administrative decision. 

Accordingly, the case is REMANDED for the following action:

1. Provide appellant with a copy of the July 2017 administrative decision denying recognition as the surviving spouse and right to substitution, as well as a notice of appellant rights.

2. If appellant files an NOD, issue an SOC in response.

3. If appellant perfects an appeal following issuance of an SOC, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




